DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation “the aperture is threaded to engage the fastener” in line 4. Claim 1 previously recited the limitation “a first member having an aperture” in line 2 and Claim 3 previously recited the limitation “the insert forms internal threads in an aperture” in lines 1-2. It is therefore unclear which aperture is threaded to engage the fastener, whether the aperture is of the first member or of the insert.
For the purpose of this Action, the Examiner has interpreted that the aperture, having internal threads, of the insert is threaded to engage the fastener.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Challis (US 9,638,491 B2).
	With respect to Claim 1, Challis (see annotated Figs. 4A-4B on Page 4) discloses a mounting structure apparatus, comprising:
a first member (200) having an aperture (216) through a first surface (A) and communicating with a counterbore (236) formed with a circumferential wall (236a) in a second surface (B);
a second member (208) having a bore (208a) coaxial with the first member aperture (216);
an insert (100) having a shoulder (212), the insert (100) capable of engaging with the counterbore (236), and
a fastener (204) insertable into the first member aperture (216) and coupled with the second member bore (208a) via the insert (100) to join the first member (200) to the second member (208),
wherein the circumferential wall (236a) of the counterbore (236) formed in the first member (200) is capable of moving into engagement via an O-ring (228) with a radial end surface (212a) of the shoulder (212) formed in the insert (100).
	With respect to Claim 3, Challis (see annotated Figs. 4A-4B on Page 4) discloses that the insert (100) forms internal threads (220) in an aperture (224) and external threads, the external insert threads   engageable with threads (210) in the blind bore (208a) in the second member (208), and the aperture (224) of the insert (100) is threaded with the internal threads (220) to engage the fastener (248).

    PNG
    media_image1.png
    555
    861
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    366
    857
    media_image2.png
    Greyscale

Claims 1, 5-6, and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall et al. (GB 2,496,613 B).
With respect to Claim 1, Hall et al. (see annotated Figures on Pages 6-7) discloses a mounting structure apparatus, comprising:
a first member (200) having an aperture (202) through a first surface (A) and communicating with a counterbore (206, 204) formed with a circumferential wall (212, 226, 228) in a second surface (B);
a second member (402) having a bore (402a) coaxial with the first member 
an insert (100) having a shoulder (114), the insert (100) capable of engaging with the counterbore (206, 204), and
a fastener (404) capable of being inserted into the first member aperture (202) and coupled with the second member bore (402a) to join the first member (200) to the second member (402),
wherein the circumferential wall (212, 226, 228) of the counterbore (206, 204) formed in the first member (200) is capable of moving into engagement with a radial end surface (104) of the shoulder (114) formed in the insert (100).
With respect to Claim 5, Hall et al. (see annotated Figures on Pages 6-7) discloses that the counterbore (206, 204) is oblong.
With respect to Claim 6, Hall et al. (see annotated Figures on Pages 6-7) discloses that the counterbore (206, 204) has a first dimension (206) to accommodate the insert (100), and a second dimension (204) smaller than the first dimension (206); and the second dimension (204) is separated from the first dimension (206) by a length (L) and the counterbore (206, 204) is tapered from the first dimension (206) to the second dimension (204) at walls (226, 228).
With respect to Claim 9, Hall et al. (see annotated Figures on Pages 6-7) discloses that the second dimension (204) is smaller than a diameter of the shoulder (114) of the insert (100), whereby the insert (100) is capable of interfering with the counterbore (206, 204) in the event that the insert is moved toward the second dimension (204). See Page 13, lines 24-31, wherein the second dimension (204, reduced width-opening) comprises elastically movable elements (216, 28) inhibiting the 
With respect to Claim 10, Hall et al. (see annotated Figures on Pages 6-7) discloses a mounting structure apparatus, comprising:
a first member (200) having an aperture (202) through a first surface (A) and communicating with a counterbore (206, 204) in a second surface (B);
a second member (402) having a bore (402a) coaxial with the first member aperture (202);
an insert (100) capable of engaging with the counterbore (206, 204), and
a fastener (404) capable of being inserted into the first member aperture (202) and coupled with the second member bore (402a) to join the first member (200) to the second member (402),
wherein the counterbore (206, 204) of the first member (200) is formed with a tapered slot (being tapered at walls 226, 228) having a first dimension (206) to accommodate the insert (100) and a second dimension (204) smaller than the first dimension (206), and the second dimension (204) is separated from the first dimension (206) by a length (L).
With respect to Claim 11, Hall et al. (see annotated Figures on Pages 6-7) discloses that the second dimension (204) is smaller than a diameter of a shoulder (114) of the insert (100), whereby the insert (100) is capable of interfering with the counterbore (206, 204) in the event that the insert is moved toward the second dimension (204). See Page 13, lines 24-31, wherein the second dimension (204, reduced width-opening) comprises elastically movable elements (216, 28) inhibiting the passage of the insert (100) through the second dimension (204).

    PNG
    media_image3.png
    691
    924
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    317
    273
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    516
    457
    media_image5.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to Claims 1, 3, 5-6, and 9 have been considered but are moot because the new ground of rejection does not rely on any 
Conclusion
The prior art set forth in the attached Notice of Reference Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXUS CAMERO whose telephone number is (571)272-8629.  The examiner can normally be reached on M-F 9:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXUS CAMERO/Examiner, Art Unit 3678                                                                                                                                                                                                        
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619